GIBBONS, J.
We concur in the opinion of the court below, in sustaining the demurrer to the plaintiff’s declaration. It was defective, in not stating that a judgment was rendered, by the Orphans’ Court of Marshall, in favor of the said Julia Law or her representative, for her distributive share of the estate of her father, or an order for the payment of the said distributive share, to her, or her legal reprepresentative, by the said administrator William Black. The declaration simply states, that a final settlement was had, and the distributive share of the said Julia ascertained; but it states no judgment in her favor, nor in favor of any one, for the amount, and no order on the administrator to" pay the money to any one. The declaration, stopping where it does, falls within the principle decided in the case of The Judge of the County Court of Limestone v. French, 3 Stew. & P. 263; and on the authority of that case, the judgment of the court below is affirmed.